UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6131


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARTIN F. SALAZAR,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:06-cr-00123-MBS-1)


Submitted:   May 31, 2013                        Decided:   June 12, 2013


Before MOTZ and      WYNN,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martin F. Salazar, Appellant Pro Se. Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Martin F. Salazar appeals from the district court’s

text    order   denying    his    motions       for    reconsideration        of   his

criminal conviction under Fed. R. Civ. P. 59 and 60, his motion

for a hearing, and his motion for a new trial under Fed. R.

Crim. P. 33.     Initially, Fed. R. Civ. P. 59 and 60 are rules of

civil    procedure      and,      thus,       not     applicable     in    criminal

proceedings.      See     Fed.   R.   Civ.     P.     1,   81;   United   States    v.

Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998).                       Regarding Rule

33, Salazar’s motion was clearly untimely.                       Fed. R. Crim. P.

33(b).     Moreover,      Salazar’s    allegations         have   been    repeatedly

addressed and rejected in previous motions, and therefore, even

were the motion timely, it was without merit.                        Based on the

foregoing, we affirm.          We deny Salazar’s motion for transcripts.

We   dispense   with    oral     argument      because     the    facts   and   legal

contentions     are   adequately      presented       in   the    materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2